Exhibit 10.1

 

SECOND AMENDMENT TO PURCHASE AGREEMENT

 

This AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made and entered into
as of May 11, 2012, by and between HOLLYWOOD MEDIA CORP., a Florida corporation
(the “Company”), and R&S INVESTMENTS, LLC, a Delaware limited liability company
(“Purchaser”). The Company and Purchaser are sometimes referred to in this
Amendment individually as a “Party” and collectively as the “Parties.” Unless
otherwise expressly defined herein, all capitalized terms used herein shall have
the meanings set forth in the Purchase Agreement.

 

A. The Parties executed a Purchase Agreement dated as of August 21, 2008 (the
“Purchase Agreement”), pursuant to which the Purchaser purchased from the
Company the Company’s subsidiaries Hollywood.com, LLC, a Delaware limited
liability company (“Hollywood.com”) and Totally Hollywood TV, LLC, a Delaware
limited liability company (Hollywood.com, LLC and Totally Hollywood TV, LLC are
collectively referred to as the “Companies”).

 

B. The Parties entered into an Amendment to the Purchase Agreement on September
30, 2009 (“Amendment”).

 

C. The Parties desire to further amend the Purchase Agreement as set forth in
this Second Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties hereby agree as follows:

 

1. Amendment.

 

Section 1(a) of the Amendment, which provides for a 30-day grace period, is
replaced with the following: In order to allow sufficient time to determine the
amount of the Earnout Payments, the Purchaser shall have a sixty (60)-day grace
period on the due date for all Earnout Payments.

 

In determining the EBITDA component of the earnout, this will clarify it was and
is the Parties’ intent that, in calculating EBITDA, all out-of-pocket labor
costs (including the costs of employees and contractors) will be subtracted from
revenue no later than when incurred even if capitalized, and will be treated,
for purposes of the EBITDA calculation in the earnout, as an operating expense
when incurred.

 

2. Miscellaneous. Except as otherwise specifically set forth in this Second
Amendment, all provisions of the Purchase Agreement, as amended by the
Amendment, that are not amended by this Second Amendment shall remain in full
force and effect. This Second Amendment, and the Amendment and the Purchase
Agreement constitute collectively the entire agreement among the Parties with
respect to the subject matter of this Second Amendment and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter of this Amendment. This Amendment may be amended
or modified only by an instrument in writing duly executed by the Parties. This
Amendment is binding upon, inures to the benefit of and is enforceable by the
Parties and their respective successors and assigns.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  Company:

HOLLYWOOD MEDIA CORP.       By:  /s/ Robert D. Epstein   Name:    Robert D.
Epstein   Title: Chairman, Special Committee of Directors, on behalf of Special
Committee, as Authorized Representative of Hollywood Media Corp.              
Purchaser:

R & S INVESTMENTS, LLC       By:  /s/ Mitchell Rubenstein   Name   Mitchell
Rubenstein   Title:   Managing Member       

 





 

 

